DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 5, and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 partially recites “…display both of the first image and the second image which is detected the predetermined event”. The examiner is specifically unclear on the recitation “which is detected the predetermined event”. Is the predetermined event detected on the second image? Or is the second image detected on the predetermined event? Clarification is required. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moon et al. (US Patent No. 8,254,633) in view of Carey (US 2015/0341599).

Regarding claim 1 Moon discloses a video surveillance apparatus communicable with a display apparatus, a first camera and a second camera, the video surveillance apparatus comprising: 
detect, based on a first image captured by the first camera, a predetermined event indicating an abnormal state (suspicious behavior of a person detected from behavior camera images 331 – col.6, 32-34; the behavior camera 116 first captures the far-range view of the person, so that the person’s bodily behavior can be recognize – col.6, 47-49);  
acquire a second image including a person who makes a cause of the predetermined event, the second image being captured by the second camera (the face camera 113 captures the close-range frontal view of the person – col.6, 49-50).
However, fails to explicitly disclose at least one memory storing instructions; and at least one processor configured to execute the instructions to: control the display apparatus to display both of the first image and the second image which is detected the predetermined event.
In his disclosure Carey teaches at least one memory storing instructions; and at least one processor configured to execute the instructions (memory and processor – [0049, 0051]) to: control the display apparatus to display both of the first image and the second image which is detected the predetermined event (Figure 8 shows a display in which video sequences of multiple cameras are displayed; note the video sequence that shows the area where a determined event has occurred is displayed – [0135-0141]).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the control of the display apparatus to display both of the first image and the second image which is detected the predetermined event of Carey into the surveillance apparatus of Moon because such incorporation provides real time and post time analysis of video streams for security and investigative purposes (par. [0009]).

Regarding claim 2 Moon discloses the video surveillance apparatus according to claim 1. However, fails to explicitly disclose wherein the predetermined event includes at least one of staying, leaving behind, intruding, fighting and wielding weapon.
In his disclosure Carey teaches the predetermined event includes at least one of staying, leaving behind, intruding, fighting and wielding weapon (lingering in an area – [0126]).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the control of the display apparatus to display both of the first image and the second image which is detected the predetermined event of Carey into the surveillance apparatus of Moon because such incorporation provides real time and post time analysis of video streams for security and investigative purposes (par. [0009]).

Regarding claim 3 Moon discloses the video surveillance apparatus according to claim 1, wherein the at least one processor is further configured to execute the instructions to: 
acquire a third image including the person, the third image being captured by a third camera (Figure 2 shows a third camera acquiring an image of the person).
However, Moon is silent on control the display apparatus to further display the third image.
In his disclosure Carey teaches control the display apparatus to further display the third image (Figure 8 shows a display in which video sequences of multiple cameras are displayed – [0135-0141]).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the control of the display apparatus to display both of the first image and the second image which is detected the predetermined event of Carey into the surveillance apparatus of Moon because such incorporation provides real time and post time analysis of video streams for security and investigative purposes (par. [0009]).
Regarding claim 4 Moon teaches the video surveillance apparatus according to claim 3. However, fails to explicitly disclose wherein the at least one processor is further configured to execute the instructions to: control the display apparatus to display the first image, the second image and the third image in a same displayed screen.
In his disclosure Carey teaches control the display apparatus to display the first image, the second image and the third image in a same displayed screen (Figure 8 shows a display in which video sequences of multiple cameras are displayed on the same screen – [0135-0141]).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the control of the display apparatus to display both of the first image and the second image which is detected the predetermined event of Carey into the surveillance apparatus of Moon because such incorporation provides real time and post time analysis of video streams for security and investigative purposes (par. [0009]).

Claim 5 corresponds to the method performed by the apparatus of claim 1. Therefore, claim 5 is being rejected on the same basis as claim 1.

Claim 6 corresponds to the method performed by the apparatus of claim 2. Therefore, claim 6 is being rejected on the same basis as claim 2. 

Claim 7 corresponds to the method performed by the apparatus of claim 3. Therefore, claim 7 is being rejected on the same basis as claim 3.
Claim 8 corresponds to the method performed by the apparatus of claim 4. Therefore, claim 8 is being rejected on the same basis as claim 4.

Claim 9 is being rejected on the same basis as claim 1. 

Claim 10 is being rejected on the same basis as claim 2.

Claim 11 is being rejected on the same basis as claim 3.

Claim 12 is being rejected on the same basis as claim 4.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA E VAZQUEZ COLON whose telephone number is (571)270-1103. The examiner can normally be reached M-F 7:30 AM-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTOPHER S KELLEY can be reached on (571)272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIA E VAZQUEZ COLON/Examiner, Art Unit 2482